UTi WORLDWIDE INC.
2000 EMPLOYEE SHARE PURCHASE PLAN
The following constitute the provisions of the 2000 Employee Share Purchase Plan
of UTi Worldwide Inc., as approved by its Board of Directors on September 14,
2000 (the “Effective Date”), approved by the shareholders on October 15, 2000
and amended by the Board of Directors on April 10, 2001, December 11, 2006 and
September 12, 2010.
1. PURPOSE. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Ordinary Shares of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Internal Revenue Code of 1986, as amended, — with regard to
those employees subject to the Code — although the Company is making no
commitment nor representation to maintain such qualification. The provisions of
the Plan, shall be construed accordingly so as to extend and limit participation
in a manner consistent with the requirements of that Section of the Code, unless
the Company specifically determines to the contrary.
2. DEFINITIONS.
(a) “BOARD” shall mean the Board of Directors of the Company.
(b) “CODE” shall mean the Internal Revenue Code of 1986, of the United States of
America, as amended.
(c) “COMMITTEE” shall mean the committee appointed by the Board in accordance
with Section 13(a) of the Plan.
(d) “COMPANY” shall mean UTi Worldwide Inc.
(e) “COMPENSATION” shall mean an Employee’s base pay exclusive of variable
compensation, subject to the Company’s discretion to permit inclusion of any
form or forms of variable compensation on a uniform, nondiscriminatory, and
prospective basis.
(f) “DESIGNATED SUBSIDIARIES” shall mean any Subsidiary which has been
designated by the Board or the Committee from time to time in its sole
discretion as eligible to have its Employees participate in the Plan.
(g) “EFFECTIVE DATE” means the Plan’s effective date as specified in the opening
sentence of this document.
(h) “EMPLOYEE” shall mean any individual (1) whom the Company classifies as a
regular or part-time employee of the Company or a Designated Subsidiary for
purposes of it payroll records (regardless of whether that classification is
accurate as a matter of common law or for any other matter), and (2) whose
customary employment with the Company or any Designated Subsidiary is at least
twenty hours per week and more than five months in any calendar year. For
purposes of the Plan, the employment relationship shall be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Company. Where the period of leave exceeds 90 days and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship will be deemed to have terminated on the 91st day of
such leave.

 

 



--------------------------------------------------------------------------------



 



(i) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
(j) “ENROLLMENT DATE” means the first day of each Offering Period.
(k) “EXERCISE DATE” means the last day of each Offering Period.
(l) “FAIR MARKET VALUE” shall mean the value of one share of Ordinary Shares,
determined as follows:

  (1)  
If the Ordinary Shares are traded on a nationally recognized exchange or the
Nasdaq, the closing reported price as reported for composite transactions on the
date of valuation or, if no sales occurred on that date, then at the end of the
next trading day;

  (2)  
If the Ordinary Shares are traded over-the-counter or with no closing price, the
average of the highest bid and lowest asked prices quoted in the Nasdaq system
as of the close of business on the date of valuation, or, if on such day such
security is not quoted in the Nasdaq system, the average of the representative
bid and asked prices on such date in the domestic over-the-counter market as
reported by the National Quotation Bureau, Inc., or any similar successor
organization; and

  (3)  
If neither (1) nor (2) applies, the fair market value as determined by the Board
in good faith. Such determination shall be conclusive and binding on all
persons.

(m) “OFFERING PERIOD” shall mean a period extending from the first Trading Day
to the last Trading Day of each fiscal or calendar quarter as initially
determined by the Company in its discretion, subject to the Company’s discretion
to change the duration of Offering Periods on a prospective basis.
(n) “ORDINARY SHARES” shall mean the Ordinary Shares of the Company, or any
stock into which such Ordinary Shares may be converted.
(o) “PLAN” shall mean this UTI Worldwide, Inc. 2000 Employee Share Purchase
Plan.
(p) “PURCHASE PRICE” shall, subject to the Committee’s discretion to change this
percentage or formula on a prospective basis for future Offering Periods, mean
(i) with respect to any Offering Period ending on or prior to January 31, 2011,
an amount equal to 85% of the Fair Market Value of an Ordinary Share on the
Enrollment Date for such Offering Period, and (ii) with respect to any Offering
Period commencing after January 31, 2011, shall mean 100% of the Fair Market
Value of an Ordinary Share on the Exercise Date for such Offering Period. The
provisions of the Plan in effect immediately before an amendment hereto shall
apply to Offering Periods that began prior to such amendment.

 

-2-



--------------------------------------------------------------------------------



 



(q) “RESERVES” shall mean the number of shares of Ordinary Shares covered by
each option under the Plan which has not yet been exercised and the number of
shares of Ordinary Shares which have been authorized for issuance under the Plan
but not yet placed under option.
(r) “RULE 16b-3” shall have the meaning set forth in Section 13(c) of the Plan.
(s) “SUBSIDIARY” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
(t) “TRADING DAY” shall mean a day on which the Nasdaq Stock Market or other
applicable national stock exchange is open for trading.
3. ELIGIBILITY.
(a) General Rule. Any Employee who shall be employed by the Company or a
Designated Subsidiary for at least one year on a given Enrollment Date shall be
eligible to participate in the Plan; subject to the Committee’s discretion to
condition participation in the Plan on such additional requirements as the
Committee may determine.
(b) Restrictions. No Employee shall be granted an option under the Plan (i) to
the extent that, immediately after the grant, the Employee (or any other person
whose stock would be attributed to the Employee pursuant to Section 424(d) of
the Code) would own capital stock of the Company and/or hold outstanding options
to purchase such stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Subsidiary, or (ii) to the extent such option permits the
Employee’s rights to purchase stock under all employee stock purchase plans of
the Company and its subsidiaries to accrue at a rate which exceeds $25,000 worth
of Ordinary Shares (determined at the Fair Market Value of the shares at the
time such option is granted) for each calendar year in which such option is
outstanding at any time. The foregoing sentence shall be interpreted so as to
comply with Code section 423(b)(8).
4. OFFERING PERIODS.
The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing on the first Trading Day on or after the first day of
the calendar or fiscal quarter selected by the Company, or on such other date as
the Company shall determine, and continuing quarterly thereafter until
terminated in accordance with Section 19 hereof. The Company shall have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future Offering Periods without shareholder
approval and without regard to the Company’s past practices or the expectations
of participants.

 

-3-



--------------------------------------------------------------------------------



 



5. PARTICIPATION.
(a) Enrollment. An eligible Employee may become a participant in the Plan (i) by
completing a subscription agreement authorizing payroll deductions in the form
of Exhibit A to this Plan and (ii) by filing it with the Company’s payroll
office, (or by following an electronic or other enrollment process prescribed by
the Company) prior to the applicable Enrollment Date.
(b) Duration. For each Offering Period, payroll deductions for a participant
shall commence on the Enrollment Date and shall end on the Exercise Date, unless
sooner terminated by the participant as provided in Section 10 hereof; subject
to the Company’s discretion to make uniform and nondiscriminatory adjustments to
payroll periods that overlap Offering Periods.
(c) Uniform Employee Rights. All Employees who participate in the Plan shall
have the same rights and privileges under the Plan except for differences which
may be mandated by local law and which are consistent with Code section
423(b)(5); provided, however, that Employees participating in a sub-plan adopted
pursuant to Section 23 which is not designed to qualify under Code Section 423
need not have the same rights and privileges as other Employees participating in
the Plan. The Company may impose restrictions on eligibility and participation
of Employees who are officers and directors to facilitate compliance with
federal or state securities laws or foreign laws.
6. GRANT OF OPTION.
On the Enrollment Date of each Offering Period, each eligible Employee shall be
granted an option to purchase on the Exercise Date of the Offering Period (at
the applicable Purchase Price) up to a number of shares of Ordinary Shares
determined by dividing the Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event shall an
Employee be permitted to purchase during each Offering Period more than a number
of Ordinary Shares determined by applying the limitations set forth in Sections
3(b) and 12 hereof. Exercise of the option shall occur as provided in Section 8
hereof, unless the Employee has withdrawn pursuant to Section 10 hereof. In all
cases, the option shall expire at the end of the day on the Exercise Date.
7. PAYROLL DEDUCTIONS.
(a) General Rule. At the time an Employee files his or her subscription
agreement, he or she shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not exceeding ten percent (10%) of the
Compensation which he or she receives on each payday during the Offering Period,
and the aggregate of such payroll deductions during the Offering Period shall
not exceed ten percent (10%) of the participant’s Compensation during said
Offering Period.

 

-4-



--------------------------------------------------------------------------------



 



(b) Implementation. All payroll deductions made for a participant shall be
credited to his or her account under the Plan and will be withheld in whole
percentages of Compensation only. A participant may not make any additional
payments into such account, unless the Committee provides for a separate
election (of a different percentage) for a specified item or items of
Compensation. A separate bookkeeping account for each participant shall be
maintained by the Company under the Plan and the amount of each participant’s
payroll deductions shall be credited to such account. A participant may not make
any additional payments into such account. Unless otherwise specified by the
Committee, payroll deductions made with respect to employees paid in currencies
other than U.S. dollars shall be accumulated in local (non-U.S.) currency and
converted to U.S. dollars as of the Exercise Date. All payroll deductions may be
held by the Company and commingled with its other corporate funds.
(c) Changes. A participant may discontinue his or her participation in the Plan
as provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement or by following electronic or other
procedures prescribed by the committee. The Committee may in its discretion
limit the number of participation rate changes during any Offering Period. The
change in rate shall be effective with the first full payroll period following
five business days after the Company’s receipt of the new subscription agreement
unless the Company elects to process a given change in participation more
quickly. A participant’s subscription agreement shall remain in effect for
successive Offering Periods at the originally elected rate (or any lower maximum
rate then in effect), unless terminated as provided in Section 10 hereof.
(d) Restrictions. To the extent necessary to comply with Section 423(b)(8) of
the Code and Section 3(b) hereof, the Company may decrease a participant’s
payroll deductions to 0% at such time during any Offering Period which is
scheduled to end during the current calendar year (the “Current Offering
Period”) that the aggregate of all payroll deductions which were previously used
to purchase stock under the Plan in a prior Offering Period which ended during
that calendar year plus all payroll deductions accumulated with respect to the
Current Offering Period equal $25,000. Payroll deductions shall recommence at
the rate provided in such participant’s subscription agreement at the beginning
of the first Offering Period which is scheduled to end in the following calendar
year, unless earlier terminated by the participant as provided in Section 10
hereof.
8. EXERCISE OF OPTION.
(a) Automatic Exercise. Unless a participant withdraws from the Plan as provided
in Section 10 hereof, his or her option for the purchase of shares will be
exercised automatically on the Exercise Date, and the maximum number of full
shares (and, in the discretion of the Board or the Committee, any fractional
share interests) subject to option shall be purchased for such participant at
the applicable Purchase Price with the accumulated payroll deductions in his or
her account, subject to Sections 3(b) and 12 hereof. The Board or the Committee
shall have the authority to determine if fractional shares may be purchased
under the Plan. During a participant’s lifetime, a participant’s option to
purchase shares hereunder is exercisable only by him or her.

 

-5-



--------------------------------------------------------------------------------



 



(b) Withholding. At the time the option is exercised, in whole or in part, or at
the time some or all of the Company’s Ordinary Shares issued under the Plan are
disposed of, the participant must make adequate provision for the Company’s
United States’ Federal or foreign income tax or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Ordinary Shares. At any time, the Company may, but will not
be obligated to, withhold from the participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations, including
any withholding required to make available to the Company any tax deductions or
benefits attributable to the sale or early disposition of Ordinary Shares by the
participant.
9. DELIVERY.
As promptly as practicable after each Exercise Date on which a purchase of
shares occurs, the Company shall deliver (by electronic or other means) to the
participant a record of the Ordinary Shares purchased, except as specified
below. The Company may permit or require that Ordinary Shares be deposited
directly with a broker designated by the Company or to a designated agent of the
Company, and the Committee may utilize electronic or automated methods of share
transfer. The Company may require that Ordinary Shares be retained with such
broker or agent for a designated period of time (and may restrict dispositions
during that period) and/or may establish other procedures to permit tracking of
disqualifying dispositions of such shares or to restrict transfer of such
shares. The Company may require that shares purchased under the Plan shall
automatically participate in a dividend reinvestment plan or program maintained
by the Company. No participant shall have any voting, dividend, or other
shareholder rights with respect to shares subject to any option granted under
the Plan until the date of entry of their name in the Company’s registry of
members in accordance with the Company’s Memorandum and Articles of Association.
10. WITHDRAWAL; TERMINATION OF EMPLOYMENT.
(a) General Rule. At any time prior to the Exercise Date for an Offering Period,
a participant may withdraw all but not less than all of the payroll deductions
credited to his or her account by giving written notice to the Company in the
form of Exhibit B to this Plan (or by following any electronic or other
procedures that the Committee prescribes). All of the participant’s payroll
deductions credited to his or her account during such Offering Period will be
paid to such participant promptly after receipt of notice of withdrawal, and
such participant’s option for the Offering Period will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made during such Offering Period. If a participant withdraws during any Offering
Period, payroll deductions will not resume at the beginning of the succeeding
Offering Period unless the participant delivers to the Company a new
subscription agreement.
(b) Loss of “Employee” Status. Upon a participant’s ceasing to be an Employee
for any reason, including by virtue of having failed to remain an Employee for
at least twenty hours per week during an Offering Period in which the Employee
is a participant, the participant will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the then current Offering Period but not yet used to exercise the option
will be returned to such participant or, in the case of his or her death, to the
person or persons entitled thereto under Section 14 hereof, and such
participant’s option will be automatically terminated.

 

-6-



--------------------------------------------------------------------------------



 



(c) Future Participation. A participant’s withdrawal from Plan participation
during an Offering Period will not have any effect upon his or her eligibility
to participate (i) in any similar plan which may hereafter be adopted by the
Company, or (ii) in succeeding Offering Periods which commence after the
termination of the Offering Period from which the participant withdraws.
11. INTEREST.
No interest shall accrue on the payroll deductions of a participant in the Plan,
except where required by local law as determined by the Company.
12. STOCK.
(a) Maximum Number. The maximum number of shares of the Company’s Ordinary
Shares which may be made available for sale under the Plan shall be 1,200,0001
Ordinary Shares, subject to adjustment upon changes in capitalization of the
Company as provided in Section 18 hereof. If on a given Exercise Date the number
of Ordinary Shares with respect to which options are to be exercised exceeds the
number of Ordinary Shares then available under the Plan, the Company shall make
a pro rata allocation of the Ordinary Shares remaining available for purchase in
as uniform a manner as shall be practicable and as it shall determine to be
equitable.
(b) Issuance and Registration. Ordinary Shares to be delivered to a participant
under the Plan will be registered in the name of the participant or in the name
of the participant and his or her spouse.
13. ADMINISTRATION.
(a) Administrative Body. The Plan shall be administered by the Board or a
committee of at least two members of the Board appointed by the Board (the
“Committee”). The Board or the Committee (acting by at least a majority of its
member) shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility, to exercise
any discretion reserved to the Company pursuant to the Plan, and to adjudicate
all disputed claims arising under or related directly or indirectly to the Plan.
Every finding, decision and determination made by the Board or the Committee
shall, to the full extent permitted by law, be final and binding upon all
parties.
(b) Delegation; Indemnification. The Board or the Committee may delegate to one
or more individuals the day-to-day administration of the Plan.
 

      1  
On March 7, 2006, the Board approved a 3-for-1 division of the Company’s
ordinary shares of no par value (the “Stock Split”). In connection with the
Stock Split and pursuant to Section 18 of the Plan, the number of ordinary
shares authorized to be issued under the Plan was adjusted from 400,000 ordinary
shares to 1,200,000 ordinary shares effective on March 27, 2006.

 

-7-



--------------------------------------------------------------------------------



 



(c) Rule 16b-3 Limitations. In the event that Rule 16b-3 promulgated under the
Exchange Act, or any successor provision (“Rule 16b-3”), provides specific
requirements for the administrators of plans of this type, the Plan shall be
administered only by such a body and in such a manner as shall comply with the
applicable requirements thereof, unless the Board specifically determines to the
contrary.
14. DESIGNATION OF BENEFICIARY.
(a) General Rule. A participant may file a written designation of a beneficiary
(or beneficiaries) who is to receive any Ordinary Shares and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such participant of such Ordinary Shares and cash. In addition, a
participant may file a written designation of a beneficiary who is to receive
any cash from the participant’s account under the Plan in the event of such
participant’s death prior to exercise of the option. If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.
(b) Changes. A participant may change his or her designation of beneficiary at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of the participant’s death, the Company shall deliver such Ordinary
Shares and/or cash to the executor or administrator of the estate of the
participant. If no such executor or administrator has been appointed (to the
knowledge of the Company), the Company may in its discretion deliver such
Ordinary Shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.
15. TRANSFERABILITY.
Neither payroll deductions credited to a participant’s account nor any rights
with regard to the exercise of an option or to receive Ordinary Shares under the
Plan may be assigned, transferred, pledged, or otherwise disposed of in any way
(other than by will, the laws of descent and distribution or as provided in
Section 14 hereof) by the participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 10 hereof.
16. USE OF FUNDS.
All payroll deductions received or held by the Company under the Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.
17. REPORTS.
Individual accounts will be maintained for each participant in the Plan.
Statements of account will be given to participating Employees at least
annually, which statements will set forth the amounts of payroll deductions, the
Purchase Price, the number of Ordinary Shares purchased and the remaining cash
balance, if any.

 

-8-



--------------------------------------------------------------------------------



 



18. ADJUSTMENTS UPON SPECIAL CORPORATE EVENTS.
(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves as well as the price per share of
Ordinary Ordinary Shares covered by each option under the Plan which has not yet
been exercised shall be proportionately adjusted for any increase or decrease in
the number of issued Ordinary Shares of Ordinary Ordinary Shares resulting from
a stock split, reverse stock split, stock dividend, combination, or
reclassification of the Ordinary Ordinary Shares, or any other increase or
decrease in the number of outstanding Ordinary Shares of Ordinary Ordinary
Shares effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration”. Except as
expressly provided herein, no issuance by the Company of Ordinary Shares of
stock of any class, or securities convertible into Ordinary Shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Ordinary Shares of Ordinary Ordinary Shares
subject to an option.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, (unless otherwise provided by the
Board or the Committee) in which event all outstanding options shall
automatically terminate and the amounts of all payroll deductions will be
refunded without interest to the participants.
(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation in which the Company is not the surviving
entity, each option under the Plan shall be assumed or an equivalent option
shall be substituted by the successor corporation or a parent or subsidiary of
the successor corporation, in each case with the assumed or new option
containing such terms and provisions as shall be required substantially to
preserve the rights and benefits of all options held by participating Employees
during the then current Offering Period. The Company may in its discretion and
in lieu of such assumption or substitution, determine either to shorten the
Offering Period then in progress by setting a new Exercise Date (the “New
Exercise Date”) or to cancel each outstanding right to purchase and refund all
sums collected from participants during the Offering Period then in progress. If
the Company shortens the Offering Period then in progress, Company shall notify
each participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for his or her option has been changed to
the New Exercise Date and that his or her option will be exercised automatically
on the New Exercise Date, unless prior to such date he or she has withdrawn from
the Offering Period as provided in Section 10 hereof. For purposes of this
Section, an option granted or assumed by a successor corporation shall be deemed
to substantially preserve the rights and benefits of options held by
participants if, following the sale of assets or merger, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the sale of assets or merger, the consideration (whether
stock, cash or other securities or property) received in the sale of assets or
merger by holders of Ordinary Shares for each share of Ordinary Shares held on
the effective date of the transaction (and if such holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Ordinary Shares of Ordinary Shares); provided, however, that
if such consideration received in the sale of assets or merger was not solely
Ordinary Shares of the successor corporation or its parent (as defined in
Section 424(e) of the Code), the Company may, with the consent of the successor
corporation and the participant, provide for the consideration to be received
upon exercise of the option to be solely Ordinary Shares of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Ordinary Shares and the sale of assets or
merger.

 

-9-



--------------------------------------------------------------------------------



 



(d) Other Events. The Company may in its sole discretion also make provision for
adjusting the Reserves, as well as the number and price per share of Ordinary
Shares covered by each outstanding option, in the event the Company effects one
or more reorganizations, recapitalizations, rights offerings, spin-offs,
split-ups, or other increases or reductions of Ordinary Shares of its
outstanding Ordinary Shares, and in the event of the Company being consolidated
with or merged into any other corporation in a transaction not otherwise covered
in this Section.
(e) Conclusiveness of Determinations. Any adjustments hereunder shall be made by
the Board or the Committee, whose determination in that respect shall be final,
binding and conclusive.
19. AMENDMENT OR TERMINATION.
(a) General Rule. The Board may at any time and for any reason terminate or
amend the Plan. The Board or the Committee may at any time and for any reason
terminate any Offering Period on or before the applicable Exercise Date. To the
extent necessary to comply with Rule 16b-3 or Section 423 of the Code (or any
successor rule or provision or any other applicable law or regulation), the
Company shall obtain shareholder approval of any action hereunder in such a
manner and to such a degree as required, unless the Board specifically
determines that continued compliance is not desired.
(b) Unilateral Company Rights. Without shareholder consent and without regard to
whether any participant’s rights may be considered to have been “adversely
affected,” the Company shall be entitled to change the Offering Periods (subject
to the provisions of the second sentence of Section 4), limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Ordinary Shares for each
participant properly correspond with amounts withheld from the participant’s
Compensation, adjust operation of the Plan to conform with local law, and
establish such other limitations or procedures as the Board (or the Committee)
determines in its sole discretion advisable which are consistent with the Plan.

 

-10-



--------------------------------------------------------------------------------



 



20. NOTICES.
All notices or other communications by a participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
21. CONDITIONS UPON ISSUANCE OF ORDINARY SHARES.
(a) Securities Laws. Regardless of whether the offering and sale of Ordinary
Shares under the Plan has been registered under the Securities Act or has been
registered or qualified under the securities laws of any country, the
Corporation may impose restrictions upon the grant of Options and the sale,
pledge or other transfer of Ordinary Shares (including the placement of
appropriate legends on stock certificates) if, in the judgment of the
Corporation and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with the provisions of the Securities Act, the
securities laws of any country or any other law. In the event that the sale of
Ordinary Shares under the Plan is not registered under the Securities Act or the
securities law of any other country, but exemptions are available which require
that the Optionee make various representations and warranties, the Corporation
may require such representations and warranties from the Optionees as are deemed
necessary or appropriate by the Corporation and its counsel as a condition
precedent to granting any Options or issuing any Ordinary Shares. To the extent
that restrictive legends or other notations are required with regard to any
Ordinary Shares, the Corporation shall be entitled to put such legends or
notations as appropriate in its registry of members and, to the extent that the
certificates are issued representing such Ordinary Shares, the Corporation shall
be entitled to place such restrictive legends and notations as are deemed
necessary or appropriate by the Corporation and its counsel in order to comply
with any applicable law. In the event the sale of the Ordinary Shares is not
registered under the Securities Act, to the extent the Corporation and its
counsel deem it advisable, the Ordinary Shares shall bear the following
restrictive legend:
“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). ANY TRANSFER OR PLEDGE OF SUCH
SECURITIES WILL BE INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN
EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH
REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER OR PLEDGE TO COMPLY WITH
THE ACT.”
Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this Section 21 shall be conclusive and binding on all
persons.
22. ADDITIONAL RESTRICTIONS OF RULE 16b-3.
The terms and conditions of options granted hereunder to, and the purchase of
Ordinary Shares by, persons subject to Section 16 of the Exchange Act shall
comply with the applicable provisions of Rule 16b-3. This Plan shall be deemed
to contain, and such options shall contain, and Ordinary Shares issued upon
exercise thereof shall be subject to, such additional conditions and
restrictions as may be required by Rule 16b-3 from time to time to qualify for
the maximum exemption from Section 16 the Exchange Act with respect to Plan
transactions.

 

-11-



--------------------------------------------------------------------------------



 



23. RULES FOR FOREIGN JURISDICTIONS AND NON-423 PLAN.
(a) Local Rules and Procedures. The Company may adopt rules or procedures
relating to the operation and administration of the Plan to accommodate the
specific requirements of local laws and procedures. Without limiting the
generality of the foregoing, the Company is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, payment of
interest, conversion of local currency, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements.
(b) Sub-Plans. The Company may also adopt sub-plans applicable to particular
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Code section 423. The rules of such sub-plans may take precedence over
other provisions of this Plan, but unless otherwise superseded by the specific
terms of such sub-plan, the provisions of this Plan shall govern the operation
of such sub-plan.
24. GOVERNMENTAL REGULATIONS.
This Plan and the Company’s obligation to sell and deliver Ordinary Shares of
its Ordinary Shares under the Plan shall be subject to the approval of any
governmental authority required in connection with the Plan or the
authorization, issuance, sale, or delivery of stock hereunder.
25. NO ENLARGEMENT OF EMPLOYEE RIGHTS.
Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ of the Company or any Designated Subsidiary or to
interfere with the right of the Company or Designated Subsidiary to discharge
any Employee at any time.
26. GOVERNING LAW.
This Plan shall be governed by the law of the British Virgin Islands.
27. SHAREHOLDER APPROVAL AND TERM OF PLAN.
The Plan took effect on the Effective Date. The Plan shall continue in effect
until January 31, 2016, unless sooner terminated under Section 19 hereof.

 

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A
UTI WORLDWIDE INC.
2000 EMPLOYEE SHARE PURCHASE PLAN
SUBSCRIPTION AGREEMENT

     
                     Original Application
  Enrollment Date:                            
                     Change in Payroll Deduction Rate
   
                     Change of Beneficiary(ies)
   

1.   _____  hereby elects to participate in the UTI Worldwide Inc. 2000 Employee
Share Purchase Plan (the “Employee Share Purchase Plan”), and subscribes to
purchase shares of the Company’s Ordinary Shares in accordance with this
Subscription Agreement and the Employee Share Purchase Plan.
2. I hereby authorize payroll deductions from each paycheck in the amount of
 _____% of my Compensation on each payday (not to exceed 10%) during the
Offering Period in accordance with the Employee Share Purchase Plan. (Please
note that no fractional percentages are permitted.)
3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Ordinary Shares at the applicable Purchase Price
determined in accordance with the Employee Share Purchase Plan. I understand
that if I do not withdraw from an Offering Period, any accumulated payroll
deductions will be used to automatically exercise my option.
4. I have received a copy of the complete “Employee Share Purchase Plan.” I
understand that my participation in the Employee Share Purchase Plan is in all
respects subject to the terms of the Plan. I understand that the grant of the
option by the Company under this Subscription Agreement may be subject to
obtaining shareholder approval of the Employee Share Purchase Plan.
5. Ordinary Shares purchased for me under the Employee Share Purchase Plan
should be issued in the name(s) of (Employee or Employee and Spouse Only):
 _____.
6. I understand that if I dispose of any Ordinary Shares received by me pursuant
to the Plan within 2 years after the Enrollment Date (the first day of the
Offering Period during which I purchased such Ordinary Shares), I will be
treated for U.S. Federal income tax purposes as having received ordinary income
at the time of such disposition in an amount equal to the excess of the fair
market value of the Ordinary Shares at the time such Ordinary Shares were
purchased by me over the price which I paid for the Ordinary Shares. I HEREBY
AGREE TO NOTIFY THE COMPANY IN WRITING WITHIN 30 DAYS AFTER THE DATE OF ANY
DISPOSITION OF ORDINARY SHARES AND I WILL MAKE ADEQUATE PROVISION FOR U.S.
FEDERAL, STATE OR OTHER TAX WITHHOLDING OBLIGATIONS, IF ANY, WHICH ARISE UPON
THE DISPOSITION OF THE ORDINARY SHARES. The Company may, but will not be
obligated to, withhold from my compensation the amount necessary to meet any
applicable withholding obligation including any withholding necessary to make
available to the Company any tax deductions or benefits attributable to sale or
early disposition of Ordinary Shares by me. If I dispose of such Ordinary Shares
at any time after the expiration of the 2-year holding period, I understand that
I will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the extent that, for Offering Periods ending on or prior to
January 31, 2011, the fair market value of an Ordinary Share on the first day of
the Offering Period exceeds the Purchase Price on the Exercise Date for such
Offering Period. The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

 

-1-



--------------------------------------------------------------------------------



 



7. I hereby agree to be bound by the terms of the Employee Share Purchase Plan.
The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Share Purchase Plan.
8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and Ordinary Shares due me under the
Employee Share Purchase Plan:

             
NAME:
                 
 
  (First)   (Middle)   (Last)
 
                 
Relationship
           
 
                 
 
  (Address)        
 
           
NAME:
                 
 
  (First)   (Middle)   (Last)
 
                 
Relationship
           
 
                 
 
  (Address)        

 

-2-



--------------------------------------------------------------------------------



 



I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME AND CONFIRM THAT THE
FOLLOWING INFORMATION IS TRUE AND CORRECT.

     
Employee’s Social Security Number:
   
 
   
 
   
Employee’s Address:
   
 
   
 
   
 
   
 
   
 
   
 
   
Dated:                     
   
 
   
 
  Signature of Employee
 
   
 
   
 
  Spouse’s Signature
 
  (If beneficiary other than spouse)

 

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
EMPLOYEE SHARE PURCHASE PLAN
NOTICE OF WITHDRAWAL
The undersigned participant in the Offering Period of the UTI Worldwide, Inc.
2000 Employee Share Purchase Plan hereby notifies the Company that he or she
hereby withdraws from the participation in the Employee Share Purchase Plan for
the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of Ordinary Shares in the
current Offering-Period and the undersigned shall be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

         
 
Name and Address of Participant:    
       
 
 
 
 
 
 

Signature:
 
     
  
 
   
  
Date:       

 

-1-



--------------------------------------------------------------------------------



 



UTi WORLDWIDE INC.
2000 EMPLOYEE SHARE PURCHASE PLAN

     
 
  Adopted by the Board of Directors on September 14, 2000 and the shareholders
on October 15, 2000.
 
   
 
  As amended and restated on April 10, 2001.
 
   
 
  As amended and restated on December 11, 2006
 
   
 
  As amended and restated on September 12, 2010

 

